PER CURIAM.
[1] Upon the facts of this case there can be no doubt that Torrisella, at the time of the collision, was engaged in the business and on behalf of the appellant and acting within the scope of his employment, and that Brown was assisting him therein at Torrisella’s request. The appellant was therefore liable for Brown’s negligence. Althorf v. Wolfe, 22 N. Y. 355; 26 Cyc. 1521.
[2] The plaintiff has recovered as part of his damages the amount *976paid for storage of the automobile from the time of the collision until he exchanged it, and also for the wages paid his chauffeur during the same period. This was erroneous. Together this amounts to $71.57.
The judgment will therefore be reduced to $242.25, and, as modified, affirmed, without costs. All concur.